UNITED STATESCase 1:20-cv-04090-LGS
                       DISTRICT COURT Document 8 Filed 07/09/20 Page 1 of 1
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 LESLIE VIERA-RIVERA obo CRGV,                                :
                                                              :
                                            Plaintiff,        : 20 Civ. 4090 (LGS)
                                                              :
                            -against-                         :      ORDER
                                                              :
 COMMISSIONER OF SOCIAL SECURITY,                             :
                                                              :
                                            Defendant.        :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

       WHEREAS this action was filed on May 28, 2020 (Dkt. No. 1);

       WHEREAS, pursuant to the Standing Order In re: Motions for Judgment on the Pleading

on Social Security Cases filed May 29, 2020, Defendant shall within 90 days of service file the

certified transcript of administrative proceedings, which shall constitute Defendant’s answer, or

otherwise move against the Complaint (Dkt. No. 5);

       WHEREAS, on June 3, 2020, Plaintiff filed a notice of electronic summons issued as to

Defendant (Dkt. No. 7);

       WHEREAS Defendant has not appeared, and Plaintiff has not filed proof of service on the

docket. It is hereby

       ORDERED that Plaintiff shall file proof of service by June 13, 2020. Defendant shall

appear as soon as practicable, but no later than June 15, 2020. It is further

       ORDERED that Plaintiff shall email if possible and mail a copy of this Order to

Defendant and file proof of service by June 13, 2020.

Dated: July 9, 2020
       New York, New York
